The plea is bad. Dinsmore v. Pendexter, 28 N.H. 18, Parker v. McKean,34 N.H. 375, and authorities cited.
A plea in abatement should be filed in the first court in which the defendant has an opportunity to file it, to avoid the cost of further litigation, if the plea is good. The defendant might file the plea with his demand for a jury trial, and neither would be a waiver of the other. The demand is an objection to the police court trying a case, when the sum demanded in damages exceeds the constitutional limitation of $13.33.
Respondeat ouster.
STANLEY and CLARK, JJ., did not sit.